It has many times been held by this court that the presumption of innocence is an evidentiary fact, and attends a defendant throughout his trial and until his guilt has been established by the evidence beyond a reasonable doubt. It has also been declared in many cases that mere suspicion, no matter how strong, is not sufficient to overturn the presumption of innocence. Facts and circumstances that only give rise to suspicion of guilt will not justify a verdict of conviction. Spelce v. State, 17 Ala. App. 401, 85 So. 835; Sturdivant v. State, 25 Ala. App. 200, 143 So. 201.
The defendant in this case is charged with the unlawful possession of one pint of rum found by the officers across the road from the place where the defendant was arrested and searched. We have examined the evidence in this case, and we find that there is not sufficient testimony connecting this defendant with the possession of the bottle of rum.
The motion for a new trial should have been granted. For the error of the court in refusing to grant this motion for a new trial, the judgment is reversed, and the cause is remanded.
Reversed and remanded. *Page 390